 Case 3:21-cv-00893-K-BN Document 8 Filed 04/21/21         Page 1 of 2 PageID 284



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

JOSEPH KELLY DINGLER,        §
                             §
         Petitioner,         §
                             §
V.                           §                      No. 3:21-cv-893-K
                             §
DALLAS COUNTY JUDGE D’METRIA §
BENSON,                      §
                             §
         Respondent.         §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE
        JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Objections were filed by Petitioner. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.   Petitioner’s Objections are OVERRULED.

      Because Petitioner has characterized this case as seeking habeas relief under 28

U.S.C. § 2254, considering the record here, and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings,

and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court

                                          1
  Case 3:21-cv-00893-K-BN Document 8 Filed 04/21/21                  Page 2 of 2 PageID 285



adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and

Recommendation filed in this case in support of its finding that Petitioner has failed

to show that reasonable jurists would find “it debatable whether the petition states a

valid claim of the denial of a constitutional right” or “debatable whether [this Court]

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). 1

       But if Petitioner does elect to file a notice of appeal, he must also either pay the

appellate filing fee ($505.00) or move for leave to proceed in forma pauperis.

       SO ORDERED.

       Signed April 21st, 2021.




                                              _________________________________________
                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE




       1Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on
December 1, 2009, reads as follows:

                (a) Certificate of Appealability. The district court must issue or deny a
certificate of appealability when it enters a final order adverse to the applicant. Before
entering the final order, the court may direct the parties to submit arguments on whether a
certificate should issue. If the court issues a certificate, the court must state the specific issue
or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
certificate, the parties may not appeal the denial but may seek a certificate from the court of
appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does
not extend the time to appeal.

               (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time
to appeal an order entered under these rules. A timely notice of appeal must be filed even if
the district court issues a certificate of appealability.

                                                 2
